Citation Nr: 1524547	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral pes planus and plantar fasciitis.

2.  Entitlement to an effective date prior to November 22, 2011 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to service connection for voiding dysfunction/urinary frequency.
9.  Entitlement to service connection for right ankle disorder.

10.  Entitlement to service connection for left ankle disorder.

11.  Entitlement to service connection for right knee disorder.

12.  Entitlement to service connection for left knee disorder.

13.  Entitlement to service connection for right wrist disorder.

14.  Entitlement to service connection for left wrist disorder.

15.  Entitlement to service connection for cervical spine/neck disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to June 2006.  He had verified service in the Southwest Asia theater of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued, respectively, by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, Hartford, Connecticut, and Salt Lake City, Utah.  Jurisdiction of the appealed issues has since been transferred to the Winston-Salem RO.   

Although the Veteran was previously scheduled for a March 2015 Board video conference hearing before a Veterans Law Judge, shortly before the hearing, he requested that the hearing be postponed.  

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in May 2015, the Veteran requested that he be rescheduled for a Board video conference hearing.  

Pursuant to 38 C.F.R. § 20.700(e) (2014), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his attorney, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




